Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 11 have been amended.  
	Claims 6-10 and 16-20 have been canceled.
Claims 2-5 are original claims.
Claims 12-15 have been previously presented.
Claims 1-5 and 11-15 are currently pending in the application and are considered below.
Claim Interpretation Under 35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	“collecting, using a receiver, at least one perishable good parameter from the cold chain distribution system,” in claim 1.
	“determining at least one compliance criteria comparison output by comparing the at least one perishable good parameter to a compliance criteria, using a standards matching model and the computing device,” in claim 1.
	“a computing device configured to compare at least one perishable good parameter to compliance criteria using a standards matching model,” in claim 11.
	“wherein the standards matching module and the computing device are configured to determine at least one compliance criteria comparison output by comparing the at least one perishable good parameter to compliance criteria,” in claim 11.
	“at least one sensor in operative communication with the receiver, wherein the at least one sensor is configured to sense at least one perishable good parameter and communicate the at least one perishable good parameter to the receiver,” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The Examiner interprets, “the standards matching module,” as, “the standards matching model,” and notes the specification states (emphasis added), “The standards matching model 42 is an algorithm that correlates the perishable good parameters to the compliance criteria 320 to determine if the compliance criteria 320 
The Examiner notes the specification describes an embodiment of an apparatus wherein the receiver may be an electronic computing device, and the specification references the receiver in par. 0004, 0008, 0010-0014, 0021 and 0026 by the actions and steps of the receiver but not the actual structure of the receiver.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	
	Regarding claim 1, “collecting, using a receiver, at least one perishable good parameter from the cold chain distribution system,” is unclear. Claim limitation “collecting, using a receiver, at least one perishable good parameter from the cold chain distribution system,” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding 
	The Examiner notes the specification describes an embodiment of an apparatus wherein the receiver may be an electronic computing device (0020), and the specification also references the receiver in pars. 0004, 0008, 0010-0014, 0021 and 0026 by the actions and steps of a receiver as related to an exemplary method without stating the actual structure of the receiver. The claim invokes 35 USC 112f and does not recite a structure associated with the receiver, and the specification does not require a specific structure for the plurality of example embodiments disclosed. The structure of the recited receiver is unclear, and as such, the claim is indefinite.
	Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
	(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
	(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
	(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
	If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
	(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
	(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Regarding claim 1, “monitoring social media data for posts and searches regarding topics that might indicate an anomaly in a perishable good transported in the cold chain distribution system,” is unclear. The language of “topics that might indicate an anomaly,” comprises a relative term, “might,” which does not provide a clear scope of the limitation and renders the claim indefinite. The claim does not define, “topics that might indicate an anomaly in a perishable good transported in the cold chain distribution system,” the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The disclosure does not provide a standard with which to gauge, “topics that might indicate an anomaly in a perishable good transported in the cold chain distribution system,” and different people of ordinary skill in the art may have different topics that might indicate an anomaly in a perishable good transported in the cold chain distribution system.” Claim scope is not limited by claim language that suggests or makes optional. As such, the claim is unclear in that a person of ordinary skill in the art would not be able to interpret the metes and bounds of the claim so as to understand how to avoid infringement. 
	Any topic “might” indicate an anomaly in a perishable good transported in the cold chain distribution system, depending on the content of the social media posts and search regarding the topic. In order to expedite compact prosecution, the Examiner interprets the claim limitation as being met by prior art that teaches, “monitoring social media data for posts and searches regarding topics.” 
	The discussion of claim 1 regarding, “might,” applies to the substantially similar limitation of claim 11.

	Regarding claim 1, “identifying a particular instance during the cold chain distribution system that may have caused the anomaly by; comparing the social media data to the at least one compliance criteria comparison output” is unclear. The language of “topics that might indicate an anomaly,” comprises a relative term, “may,” which does not provide a clear scope of the limitation and renders the claim indefinite. The claim does not define, “a particular instance during the cold chain distribution system that may have caused the anomaly by; comparing the social media data to the at least one compliance criteria comparison output,” the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The disclosure does not provide a a particular instance during the cold chain distribution system that may have caused the anomaly,” and different people of ordinary skill in the art may have different interpretations of what may comprise, “a particular instance during the cold chain distribution system that may have caused the anomaly.” Claim scope is not limited by claim language that suggests or makes optional. As such, the claim is unclear in that a person of ordinary skill in the art would not be able to interpret the metes and bounds of the claim so as to understand how to avoid infringement. In order to expedite compact prosecution, the Examiner interprets the limitation as, “identifying a particular instance during the cold chain distribution system by comparing the social media data to the at least one compliance criteria comparison output.” The Examiner notes the scope of, “identifying a particular instance during the cold chain distribution system,” is defined by the language of, “by comparing the social media data to the at least one compliance criteria comparison output.” 
	The discussion of claim 1 regarding, “may,” applies to the substantially similar limitation of claim 11.

	Regarding claim 1, “determining at least one compliance criteria comparison output by comparing the at least one perishable good parameter to a compliance criteria, using a standards matching model and the computing device, transmitting at least one compliance criteria comparison output from the computing device to a database,” is unclear. It is unclear if the second reference to, “at least one compliance criteria comparison output,” is intended to refer to the previous recitation or if it is intended to introduce a new element. In order to expedite compact prosecution, the transmitting the at least one compliance criteria comparison output from the computing device to a database.”

	Regarding claim 1, “determining if the anomaly in a perishable good was caused by an event that occurred during the cold chain distribution system,” is unclear. It is unclear if, “a perishable good,” is intended to be recited as, “the perishable good,” to refer to the previous recitation or if it is intended to introduce a new element. In order to expedite compact prosecution, the Examiner interprets the limitation as, “determining if the anomaly in the perishable good was caused by an event that occurred during the cold chain distribution system.”

	Regarding claim 11, claim 11 recites the limitation "the standards matching module" in, “wherein the standards matching module and the computing device are configured to determine at least one compliance criteria comparison output by comparing the at least one perishable good parameter to compliance criteria,” There is insufficient antecedent basis for this limitation in the claim. It is unclear if the element is intended to refer to a previous limitation or if the element is intended to introduce a new element. In order to expedite compact prosecution, the Examiner interprets the element as, “the standards matching model.”

	Regarding claim 11, “comparing the at least one perishable good parameter to compliance criteria,” is unclear. It is unclear, “compliance criteria,” is intended to be recited as, “the compliance criteria,” to refer to the previous recitation or if it is intended the compliance criteria.”

	Regarding claim 11, “determining if the anomaly in a perishable good was caused by an event that occurred during the cold chain distribution system,” is unclear. It is unclear if, “a perishable good,” is intended to be recited as, “the perishable good,” to refer to the previous recitation or if it is intended to introduce a new element. In order to expedite compact prosecution, the Examiner interprets the limitation as, “determining if the anomaly in the perishable good was caused by an event that occurred during the cold chain distribution system.”

The claims are unclear in that a person of ordinary skill in the art would not be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement.

Claims 2-5 are rejected due to their dependency from claim 1. Claims 12-15 are rejected due to their dependency from claim 11.

CLAIM INTERPRETATION
The Examiner notes this discussion of claim interpretation does not comprise claim rejections, but simply provides a general discussion of claim interpretation used in reviewing the claims under the broadest reasonable interpretations as related to reviewing the claims in subsequent sections of this Office 

As noted above, claim 1 and claim 11, and their corresponding dependent claims are interpreted as invoking 35 USC 112(f). 

The Examiner notes that the amended claims comprise many instances wherein claim wording is interpreted as comprising an intended use or nonfunctional descriptive material. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114). Additionally, claim scope is not limited by language that suggests or makes optional, but does not require a function to be performed. An intended use, and nonfunctional descriptive material, may be interpreted as not being material to patentability. For example, an intended use or nonfunctional descriptive material may simply convey meaning to the human reader rather than establishing a functional relationship (See MPEP 2111.02, MPEP 2111.04, MPEP 2111.05, MPEP 2114).

While the claim interpretation of individual claims and individual claim limitations below are intended to provide a general discussion of claim interpretation, the discussion of the specific claims and claim limitations in the context of 35 USC 112, 35 USC 101, and 35 USC 103 are discussed in more detail in the respective sections in the 

Regard general claim interpretation of independent claims 1 and 11, the claims comprise broad, functional language, wherein the independent claims comprise substantially similar claims, wherein substantially similar limitations comprising a slight difference in wording may be interpreted as comprising equivalent claimed functions. The claims are interpreted under the broadest reasonable interpretation of the claim language used. For example, a discussion of broad, functional language is discussed below. Independent claims 1 and 11 are substantially similar. The discussion of independent claims and dependent claims applies to substantially similar limitations of independent claims and dependent claims.

Particularly regarding claim construction with respect to labels or modifiers, the Examiner notes the claims comprise a plurality of references to elements and/or functions in generic terms (i.e., “a receiver,” “at least one sensor”) as well as the use of labels or modifiers associated with elements and//or functions (i.e., "a standards matching model,” “the standards matching module,” “a social media tracker”). As noted in the discussion of the claims being interpreted under 35 USC 112(f), the claims are interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Additionally, under the broadest reasonable interpretation, and in view of the instant specification, the modifiers i.e., the descriptive term applied to the items) which do not explicitly alter or impact the steps of the method do not patentably distinguish the claimed invention from the prior art in terms of patentability (See MPEP 2111.04, MPEP 2111.05, MPEP 2114). The Examiner asserts that prior art teaching the claimed functions satisfies the breadth of the claim element, regardless of whether or not the label associated with an element configured to execute system functions is recited in the prior art as being the same label as recited in the instant claims. As such prior art that teaches the claimed functions teaches the broadest reasonable interpretation of the claims, regardless of whether prior art recites the same descriptive modifiers. 

Regarding claim 1 (emphasis in bold added):	
	A method of auditing a cold chain distribution system, comprising: 
	The Examiner notes, “of auditing a cold chain distribution system,” of the preamble [claim 11 – “for auditing a cold chain distribution system”] is interpreted as a mere statement of purpose or intended use rather than any distinct definition of any of the claimed invention’s limitations, is not considered a limitation, and is of no significance to claim construction (See MPEP 2111.02). The claimed functions may result in the purpose or intended use of the claimed invention, but a combination of prior art that teaches the claimed functions and claimed limitations does not have to teach 
	Additionally, the Examiner notes claim 1 and claim 11 recite, “a cold chain distribution system,” in a manner which implies the, “system,” of, “a cold chain distribution system,” is not a computer system, but, “a cold chain distribution system,” is in reference to, “a set of principles or procedures according to which something is done; an organized framework or method.” For example, claim 1 recites, “a perishable good transported in the cold chain distribution system; determining if the anomaly in a perishable good was caused by an event that occurred during the cold chain distribution system using text mining or machine learning; and identifying a particular instance during the cold chain distribution system.” 
	collecting, using a receiver, at least one perishable good parameter from the cold chain distribution system; 
	The limitation above broadly comprises collecting at least one perishable good parameter.
	transmitting the at least one perishable good parameter to a computing device; 
	The limitation above broadly comprises transmitting the at least one perishable good parameter.
	determining at least one compliance criteria comparison output by comparing the at least one perishable good parameter to a compliance criteria, using a standards matching model and the computing device,
	The Examiner notes the scope of, “determining at least one compliance criteria comparison output,” is defined by the language of, “by comparing the at least one perishable good parameter to a compliance criteria,” (i.e., the function of, “determining at least one compliance criteria comparison output,” is met by, “comparing the at least one perishable good parameter to a compliance criteria”). Due to claim construction and a lack of a transitional term or phrase to clarify any intended functional relationship, the language of, “using a standards matching model and the computing device,” has no recited functionality other than using a standards matching model and the computing device. 
	transmitting at least one compliance criteria comparison output from the computing device to a database,  
	The limitation above broadly comprises transmitting at least one compliance criteria comparison output.
	monitoring social media data for posts and searches regarding topics that might indicate an anomaly in a perishable good transported in the cold chain distribution system;
	The discussion of claim interpretation discussed in the rejections under 35 USC 112(b) applies here, as well. As discussed in the rejections under 35 USC 112(b), in order to expedite compact prosecution, the Examiner interprets the claim limitation as being met by prior art that teaches, “monitoring social media data for posts and searches regarding topics.” The limitation above broadly comprises monitoring social media data for posts and searches regarding topics. The Examiner notes a rejection is not made under 35 USC 112(a) for, “monitoring social media data for posts and searches regarding topics that might indicate an anomaly in a perishable good transported in the cold chain distribution system,” under this claim interpretation.
	determining if the anomaly in a perishable good was caused by an event that occurred during the cold chain distribution system using text mining or machine learning; and
	The limitation above broadly comprises using text mining or machine learning to determine if the anomaly in a perishable good was caused by an event that occurred during the cold chain distribution system.
	identifying a particular instance during the cold chain distribution system that may have caused the anomaly by; comparing the social media data to the at least one compliance criteria comparison output.
	The discussion of claim interpretation discussed in the rejections under 35 USC 112(b) applies here, as well. As discussed in the rejections under 35 USC 112(b), in order to expedite compact prosecution, the Examiner interprets the limitation as, “identifying a particular instance during the cold chain distribution system by comparing the social media data to the at least one compliance criteria comparison output.” The Examiner notes the scope of, “identifying a particular instance during the cold chain distribution system,” is defined by the language of, “by comparing the social media data to the at least one compliance criteria comparison output.” The limitation above broadly comprises comparing the social media data to the at least one compliance criteria comparison output. The Examiner notes a rejection is not made under 35 USC 112(a) for, “identifying a particular instance during the cold chain distribution system that may have caused the anomaly,” under this claim interpretation.	 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the Examiner asserts that the specification, as originally filed, fails to disclose with enough specificity, the following limitations: 
	A. Claims 1 and 11 each recite, and the dependent claims incorporate, the limitations:
	“determining if the anomaly in a perishable good was caused by an event that occurred during the cold chain distribution system using text mining or machine learning.”

	The Examiner notes the specification states (emphasis added):
	The social media tracker 60 is configured to compare the social media data with compliance criteria output 600. This comparison is referred to as processing social media at 450, wherein the social media data is aggregated and then analyzed for meaningful or actionable patterns to determine if an anomaly in a perishable good was caused by an event that occurred during the cold chain. The aggregated social media data may be analyzed using methods such as text mining and machine learning. The processing social media at 450 may use these methods to look for patterns that emerge from the social media data (such as concentrations of feedback in a geographic area, around a brand or retail chain, or specific food commodity) and the processing social media at 450 may then use this information to identify particular instances during the cold chain distribution system that may have caused the anomaly. (0025)

	The specification, at most, comprises broad, functional language associated with using text mining and machine learning to identify particular instances during the cold chain distribution system that may have caused the anomaly. The specification and claims, as originally filed, do not provide an adequate written description of determining if the anomaly in a perishable good was caused by an event that occurred during the cold chain distribution system using text mining or machine learning. 
	The specification does not provide an adequate written description for determining if the anomaly in a perishable good was caused by an event that occurred during the cold chain distribution system using text mining or machine learning such that Applicant has reasonably conveyed possession of the claimed invention to one of ordinary skill in the art.

Claims 2-5 are rejected due to their dependency from claim 1. Claims 12-15 are rejected due to their dependency from claim 11. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 11-20, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A, MPEP 2106.04), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. 
	Eligibility Step One
	In the instant case, claims 1-5 are directed towards a method (i.e., process), and claims 11-15 are directed towards an apparatus (i.e., machine). Thus, each of the claims falls within one of the four statutory categories. However, as discussed below, claims 1-5 and 11-15 are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, fall 
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claims 1 and 11 are substantially similar and recite a judicial exception illustrated by:
	collecting at least one perishable good parameter from the cold chain distribution system; 
	transmitting the at least one perishable good parameter; 
	determining at least one compliance criteria comparison output by comparing the at least one perishable good parameter to a compliance criteria,
	transmitting at least one compliance criteria comparison output  
	monitoring social media data for posts and searches regarding topics that might indicate an anomaly in a perishable good transported in the cold chain distribution system;
	determining if the anomaly in a perishable good was caused by an event that occurred during the cold chain distribution system; and
	identifying a particular instance during the cold chain distribution system that may have caused the anomaly by;
	comparing the social media data to the at least one compliance criteria comparison output.
i.e., collecting at least one perishable good parameter, determining at least one compliance criteria comparison output by comparing the at least one perishable good parameter to a compliance criteria, transmitting at least one compliance criteria comparison output, monitoring social media data for posts and searches regarding topics, determining if the anomaly in a perishable good was caused by an event that occurred during the cold chain distribution system, and identifying a particular instance during the cold chain distribution system that may have caused the anomaly by comparing the social media data to the at least one compliance criteria comparison output).
	Concepts determined to be abstract ideas, and thus patent ineligible, include mathematical concepts, certain methods of organizing human, and mental processes. Claims may recite multiple abstract ideas, which may fall in the same or different groupings. Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings. See October 2019 Update: Subject Matter Eligibility. Merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017). 
	As such, the claims are directed to an abstract idea comprising certain methods of organizing human activity and mental processes. The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017).	
	Certain Methods of Organizing Human Activity 
	Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim limitations recited above are similar to : fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial interactions (i.e., marketing or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) in that they are directed to fundamental economic principles or practices (mitigating risk) associated with monitoring social media regarding topics that might indicate an anomaly caused by an event that occurred during the cold chain distribution system; commercial interactions (marketing or sales activities or behaviors and business relations) associated with monitoring social media regarding topics that might indicate an anomaly caused by an event that occurred during the cold chain distribution system; and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) associated with monitoring social media regarding topics that might indicate an anomaly caused by an event that occurred during the cold chain distribution system. As such, the claim Certain Methods of Organizing Human Activity” grouping of abstract ideas.
	Mental Processes
	Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and process claims may recite a “mental process,” the phrase “mental processes” should be understood as referring to the type of abstract idea, and not to the statutory category of the claim. See October 2019 Update: Subject Matter Eligibility. Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Id. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. Id. In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. Id. 
	Examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. Id. both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. Id.
i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. Id. 
	In this instance, the limitations illustrating an abstract idea (noted above) are similar to mental processes comprising observations, evaluations, judgments, and opinions in the context of collecting and comparing known information, which are steps that can be practically performed in the human mind, as well as collecting information, analyzing it, and displaying certain results of the collection and analysis, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. The discussion above applies here, as well. With the aid of a pen and paper, a person could perform all of the limitations illustrating an abstract idea associated with transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis (i.e., collecting at least one perishable good parameter, determining at least one compliance criteria comparison output by comparing the at least one perishable good parameter to a compliance criteria, transmitting at least one compliance criteria comparison output, monitoring social media data for posts and searches regarding topics, determining if the anomaly in a perishable good was caused by an event that occurred during the cold chain distribution system, and identifying a particular instance during the cold chain distribution system that may have caused the anomaly by comparing the social media 
	As such, the claims are directed to an abstract idea comprising certain methods of organizing human activity and mental processes. The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
	Eligibility Step 2A, Prong Two
	Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application.
	The judicial exception is not integrated into a practical application because the claims recite additional elements of using a receiver, a computing device, using a standards matching model and the computing device [to compare a parameter to compliance criteria], transmitting information from the computing device to a database, and using text mining or machine learning as a tool [to determine if the anomaly in a perishable good was caused by an event that occurred during the cold chain distribution system], and an apparatus comprising: a computing device, a receiver in operative communication with the computing device, using a standards matching model [as a tool to compare at least one perishable good parameter to compliance criteria], the receiver being an electronic computing device including a microprocessor and an associated memory bank, a database in operative communication with the computing device, a social media tracker in operative communication with the database, the social media 
mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and analyzing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected, analyzed, transmitted, or received being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes meaningful limit on the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions) such that it amounts no more than 
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
	As discussed above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claim, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.
	As such, the additional elements of claims 1 and 11 do not add anything significant to the abstract idea. 

	Claim 2 merely further embellishes the abstract idea as related to collecting data.  The claim does not add anything significant to the abstract idea.
	Claim 12 merely further embellishes the abstract idea as related to collecting data and transmitting and receiving information.  The claim does not add anything significant to the abstract idea.
	Claims 2-5 and 12-15 merely further embellish the abstract idea as related to collecting data and transmitting and receiving information. The claims do not add anything significant to the abstract idea.
	At best, the claims describe a mental process and a certain method of organizing human activity through the use of generic computer components as tools to implement the abstract idea.
	The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, which is not “significantly more” than an abstract idea.  Therefore, claims 1-5 and 11-15 are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Aklepi (U.S. Patent Application Publication 20090303052), in view of Heath (United States Patent Publication 20130268357).
NOTE: As noted in the discussion of the claims being interpreted under 35 USC 112(f), the claims are interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Additionally, under the broadest reasonable interpretation, and in view of the instant specification, the modifiers applied to the modules are merely labels that may convey a meaning to the human reader, but do not establish a functional relationship, and thus do not serve to distinguish over the prior art and are not See MPEP 2111.04, MPEP 2111.05, MPEP 2114). The Examiner asserts that prior art teaching the claimed functions satisfies the breadth of the claim element, regardless of whether or not the label associated with an element configured to execute system functions is recited in the prior art as being the same label as recited in the instant claims. As such prior art that teaches the claimed functions teaches the broadest reasonable interpretation of the claims, regardless of whether prior art recites the same descriptive modifiers.
	
	Regarding claims 1 and 11, independent claims 1 and 11 are substantially similar and will be addressed initially, wherein the discussion of claim limitations apply to the substantially similar limitations of the independent claims. Substantially similar dependent claims will be addressed together, as indicated.
	Regarding claim 1,
	Aklepi — which is directed to a freshness tracking and monitoring system and method — discloses:
	A method of auditing a cold chain distribution system, comprising: 
	[a system and method for tracking, monitoring, and ensuring the freshness, from production to consumption, of perishable goods… a system that monitors, in a continuous manner, all significant environment and transportation parameters of an Item, from harvest or production until acquisition for consumption or production, provides visual and remote alerts when a monitored Item's variable exceeds a predetermined parameter, takes intelligent corrective actions while the Items are in transportation containers, dynamically adjusts and denotes an Item's useful life, provides visual and remote notification about variations in an Item's measured parameter, and provides advice about possible changes in the nature of the item ensures that a monitored Item maintains all its predetermined shipping and storing parameters such that its freshness, certification (Kosher, Halal, etc.), state ( fresh, frozen, raw, pre-cooked, cooked, etc.), and that its physical integrity has not been violated, from manufacturing or harvesting until delivery to a final customer (0014)]
	collecting, using a receiver, at least one perishable good parameter from the cold chain distribution system; transmitting the at least one perishable good parameter to a computing device;
	[The System comprises four major components: at least one environment-tracking device ("ETD"), at least one container control device monitoring unit ("CCDMU"), an CCDMU interface device, and a remote central server ("RCS"). The System components are interconnected by a variety of wired and wireless means (0015); An ETD is a sensor device utilized to measure a pre-determined environment parameter such as, for example and without limitation, temperature, humidity, internal and/or external pressure, vacuum level, air-purity (oxygen, nitrogen, carbon dioxide, and other gases levels), fermenting gas level (such as ethylene), light exposure/brightness, and other environment parameters well known to a person skilled in the art ("environment parameter") (0016); sensor interface 106 manages wireless communications through a wireless transmitter/receiver port 107 (0040); The sensor interface 203 communicates the digitized sensors' 202 measurements to a central processing unit ("CPU") 204 that has various capabilities such as, for example and without limitations, organize the sensors' 202 inputs, manage a native memory data bank 208, operate a communication interface module 210 to see also 0023)] The disclosure above teaches or suggests collecting, using a receiver, at least one perishable good parameter from the cold chain distribution system and transmitting the at least one perishable good parameter to a computing device (i.e., collecting a temperature with at least one environment-tracking device (“ETD”) [sensor] interconnected to at least one container control device monitoring unit (“CCDMU”) and a remote central server (“RCS”), wherein the sensor interface communicates the measurement to a central processing unit (“CPU”), which manages a native memory data bank & operates a communication interface module to communicate with other CCDMUs & interface devices, and the RCS operates an alerts display module (i.e., which further transmits the measured parameter to a computing device)). 
	determining at least one compliance criteria comparison output by comparing the at least one perishable good parameter to a compliance criteria, using a standards matching model and the computing device,
	[A CCDMU 306, 402, or 502, periodically collects through its associated ETDs predetermined environment data and stores the selected measurements in its native memory 205. At certain checkpoints, which are defined by a business process and/or compliance requirement, a container CCDMU 502 may transmit its collected data to the RCS 601. Alternatively, a CCDMU interface device 703, 704, 705, or 801 is placed in proximity of said CCDMU to retrieve its collected data and to analyze it and/or transmit it by a variety of communications means to the RCS 601. The CCDMU 306, 402, or 502, stores preprogrammed business rules applicable to the specific monitored Item and it is capable of analyzing the received ETD's data and making an autonomous intelligent decision, and, if necessary, follow it up with a corrective action and/or instructions. Furthermore, when applicable, the CCDMU data is transmitted to the remote central server 601 where a higher-level decision may be made based on wider set parameters of defined business logic and collected data (0054; see also 0096)] The disclosure teaches the broadest reasonable interpretation of the limitation by retrieving and analyzing the collected data based on preprogrammed business rules applicable to the specific monitored item (and it is capable of analyzing the received ETD's data and making an autonomous intelligent decision, and, if necessary, follow it up with a corrective action and/or instructions). The Examiner notes the disclosure also teaches the limitation as described by the instant specification, wherein, “The standards matching model 42 is an algorithm that correlates the perishable good parameters to the compliance criteria 320 to determine if the compliance criteria 320 is being satisfied,” (0020). A business process and/or compliance requirement and preprogrammed business rules applicable to the specific monitored item may be interpreted as algorithms that correlate the perishable good parameters to the compliance criteria.
	Aklepi additionally discloses:
	[The remote central server has the functions of defining an Item's default profile for each of the environment parameters that must be maintained during transportation and storage and the variations that may be tolerated thereof, enforce the appropriate business rules for each Item, communicate with the various CCDMUs deployed during transportation and storage, issue alerts and suggestions about an Item in peril, monitor and establish at anytime an Item's location, collect, keep, and analyze data for optimizing an Item's default profile, and a variety of administrative tasks (0022, 0061, claim 19; see also 0050 discussing specifying descriptive and other administrative parameters regarding the Item to be transported or stored)] An Item's default profile for each of the environment parameters that must be maintained and the variations that may be tolerated, and appropriate business rules for each Item may be interpreted as an algorithm that correlates the perishable good parameters to the compliance criteria.
	transmitting at least one compliance criteria comparison output from the computing device to a database,  
	[retrieve its collected data and to analyze it and/or transmit it by a variety of communications means to the RCS 601… stores preprogrammed business rules applicable to the specific monitored Item and it is capable of analyzing the received ETD's data and making an autonomous intelligent decision…when applicable, the CCDMU data is transmitted to the remote central server 601 where a higher-level decision may be made based on wider set parameters of defined business logic and collected data (0054; see also 0096); at least one remote central server hosting a central database and a plurality of user interface administrative tools (claim 1); collect, keep, and analyze data for optimizing an Item's default profile, and a variety of administrative tasks (0022, 0061, claim 19)] This teaches or suggests analyzing the retrieved data based on preprogrammed business rules applicable to the 
	monitoring [data] that might indicate an anomaly in a perishable good transported in the cold chain distribution system;
	While the disclosure above applies here, as well, and teaches the broadest reasonable interpretation of monitoring data that might indicate an anomaly in a perishable good transported in the cold chain distribution system, Aklepi further discloses:
	[Having an Item-container association allows the possibility of real-time decision making by channeling containers with non-compliant Items to exception handling paths (0069); The CCDMU issues an alert when no changes have occur in the shipping conditions of an Item, when at least one monitored Item's parameter has exceeded a predetermined value, and when, in spite of corrective actions, there has been spoilage or a severe violation that merits in-route active intervention (0024); a CCDMU, through its native artificial intelligence and while connected to the Item's container environment control devices, may dynamically adjust one or more environment parameters to prevent or correct an Item's default profile violation (0025; see also 0061); System distinguishes those pallets 401 within the container 501 that may not have been affected by the high temperature from those that were placed in peril and require one or more corrective actions, such as immediate freezing or consumption, and those that may have spoiled as a consequence of the high temperature exposure (0070)] This teaches or suggests monitoring data that might indicate an anomaly in a perishable good transported in the cold chain distribution system.
	determining if the anomaly in a perishable good was caused by an event that occurred during the cold chain distribution system […]; and 
	[Having an Item-container association allows the possibility of real-time decision making by channeling containers with non-compliant Items to exception handling paths (0069); The System, through its CCDMU, provides one or more audiovisual alerts when a violation of a predetermined and monitored environment parameter occurs (0024); The CCDMU issues an alert when at least one monitored Item's parameter has exceeded a predetermined value, and when, in spite of corrective actions, there has been spoilage or a severe violation that merits in-route active intervention. Upon recognizing an alert, a user may conduct further inquires with a CCDMU interface device or with the RCS and receive System suggestions (0024); a CCDMU, through its native artificial intelligence and while connected to the Item's container environment control devices, may dynamically adjust one or more environment parameters to prevent or correct an Item's default profile violation (0025; see also 0061); System distinguishes those pallets 401 within the container 501 that may not have been affected by the high temperature from those that were placed in peril and require one or more corrective actions, such as immediate freezing or consumption, and those that may have spoiled as a consequence of the high temperature exposure (0070)]  This teaches or suggests determining if the anomaly in 
	identifying a particular instance during the cold chain distribution system that may have caused the anomaly by; 
	[Having an Item-container association allows the possibility of real-time decision making by channeling containers with non-compliant Items to exception handling paths (0069); The System, through its CCDMU, provides one or more audiovisual alerts when a violation of a predetermined and monitored environment parameter occurs (0024); The CCDMU issues an alert when at least one monitored Item's parameter has exceeded a predetermined value, and when, in spite of corrective actions, there has been spoilage or a severe violation that merits in-route active intervention. Upon recognizing an alert, a user may conduct further inquires with a CCDMU interface device or with the RCS and receive System suggestions (0024); a CCDMU, through its native artificial intelligence and while connected to the Item's container environment control devices, may dynamically adjust one or more environment parameters to prevent or correct an Item's default profile violation (0025; see also 0061); System distinguishes those pallets 401 within the container 501 that may not have been affected by the high temperature from those that were placed in peril and require one or more corrective actions, such as immediate freezing or consumption, and those that may have spoiled as a consequence of the high temperature exposure (0070)] This teaches or suggests	identifying a particular instance during the cold chain distribution system that may have caused the anomaly.
comparing the […] data to the at least one compliance criteria comparison output. 
	[retrieve its collected data and to analyze it and/or transmit it by a variety of communications means to the RCS 601… stores preprogrammed business rules applicable to the specific monitored item and it is capable of analyzing the received ETD's data and making an autonomous intelligent decision…when applicable, the CCDMU data is transmitted to the remote central server 601 where a higher-level decision may be made based on wider set parameters of defined business logic and collected data (0054; see also 0096); at least one remote central server hosting a central database and a plurality of user interface administrative tools (claim 1); collect, keep, and analyze data for optimizing an Item's default profile, and a variety of administrative tasks (0022, 0061, claim 19); System distinguishes those pallets 401 within the container 501 that may not have been affected by the high temperature from those that were placed in peril and require one or more corrective actions, such as immediate freezing or consumption, and those that may have spoiled as a consequence of the high temperature exposure (0070)] This teaches or suggests comparing the data to the at least one compliance criteria comparison output (i.e., the result of retrieving collected data and comparing the retrieved data to preprogrammed business rules applicable to the specific monitored item).
	In summary, Aklepi teaches: a system and method for tracking, monitoring, and ensuring the freshness, from production to consumption, of perishable goods; a system that monitors, in a continuous manner, all significant environment and transportation parameters of an item from harvest or production until acquisition for consumption or etc.), state ( fresh, frozen, raw, pre-cooked, cooked, etc.), and that its physical integrity has not been violated, from manufacturing or harvesting until delivery to a final customer; having an Item-container association allows the possibility of real-time decision making by channeling containers with non-compliant Items to exception handling paths; defining an item's default profile for each of the environment parameters that must be maintained during transportation and storage and the variations that may be tolerated thereof, and enforcing the appropriate business rules for each item; transmitting collected data; retrieving collected data and analyzing it and/or transmitting it by a variety of communications means; analyzing the received data based on stored preprogrammed business rules applicable to the specific monitored item and making an autonomous intelligent decision; transmitting an analysis of the retrieved, collected data to the remote central server where a higher-level decision may be made based on wider set parameters of defined business logic and collected data; provides visual and remote alerts when a monitored Item's variable exceeds a predetermined parameter; taking intelligent corrective actions while the items are in transportation containers; issuing an alert when at least one monitored Item's parameter has exceeded a predetermined value; issuing an alert when, in spite of corrective actions, there has been spoilage or a severe violation that merits in-route active intervention; dynamically adjusting and denoting an item's useful life; distinguishing those pallets within the container that may not have been affected by the high temperature from those that were placed in peril and require one or more corrective actions, such as immediate freezing or consumption, and 
	 Aklepi does not appear to explicitly recite monitoring social media data and using text mining or machine learning.
	However, the Examiner introduces Heath to address the aspects of monitoring social media data and using text mining or machine learning.
	Heath — which is directed to a method, apparatus, computer readable medium, computer system, wireless or wired network, or system to access data integrated in a public cloud or a private cloud within an enterprise, a social network, big data analytics or electronic surveillance tracking or some mashup of two or more — discloses (while the disclosure below further provides additional cited disclosures to provide context of the disclosure as related to Aklepi and the claim limitations, the portion of the claim limitations in italics is what has not been addressed):
	[a method, apparatus, computer readable medium, computer system, wireless or wired network, or system to access data integrated in a public cloud or a private cloud within an enterprise, a social network, big data analytics or electronic surveillance tracking or some mashup of two or more (Abstract); millions of people are connected to the Internet and/or millions of those people are connected to popular social networking sites like Facebook.TM., LinkedIn.TM., MySpace.TM. and/or Twitter.TM., using blogs and/or posting on YouTube.TM. and/or Flickr.TM…The move to the cloud is one of the defining information technology trends of the early 21 century. By providing businesses, universities, government agencies and/or social networks with access to shared and/or often physical dispersed computing resources, cloud computing can simultaneously offer increased flexibility, reduced cost and/or access to a wider array of services (0003); Cloud computing infrastructure is the only feasible way to deal with those demands. That is how mobile, social and/or clouds come together. They enable the modern connected society, where people and/or devices and/or applications from social networks that draw their power from compute clouds. Indexing mobile information by location is becoming increasingly important, especially in real-time…People may use social networking services for different reasons: to network with new contacts, reconnect with former friends, maintain current relationships, build or promote a business or project, participate in discussions about a certain topic, or just have fun meeting and/or interacting with other users (0005)]
	monitoring social media data for posts and searches regarding topics that might indicate an anomaly in a perishable good transported in the cold chain distribution system;
	[participate in discussions about a certain topic (0005, 0157); Indexing mobile information by location is becoming increasingly important, especially in real-time (0005); social network data includes user searches and messages (0081); Search engines have the ability to track a user's searches. Personal information can be revealed through searches including search items used, the time of the search, and/or more (0137); information or behavior data that can be used in the invention can include, but is not limited to, one or more of user, member, target market, demographic group or publisher (e.g., product or service provider) data, user demographics, (e.g., but topics, and/or the like)… user's social media communications online (0157; see also 0234)] This teaches or suggests social media data associated with posts and searches regarding topics.
	Additionally, Heath discloses:
	[identifying categories, forwarding categories to a learning module, determining concepts evoked, and extracting concepts from content, and forwarding concepts to the learning module (0276-0277); The learning module 406 generates or retrieves one or more category identifiers (0278); the learning module 406 also receives web page concepts from the concept extraction engine 408. Web page concepts can also be classified under one or more categories (0279); The learning module 406 computes one or more correlation criteria for each related social/geo/promo link category (0280; see also 0283-0284); electronically quantifying on a networked computer system using a processor the collected online consumer feedback analytics with a combination of location tracking, social media communications tracking and/or cloud-based data analytics tracking… electronically obtain, using a computer system processor, structured analytic measurements data of the online consumer feedback, consumer data, real-time for products or services via online activity, communications, location information data, and/or social media content, including electronic analytic measurements data of consumer or brand/or sentiment expressed data among online internet activity and/or social media participants concerning the consumer products or services (0386)] This disclosure related to identifying categories, determining and extracting concepts from content, generating or retrieving category identifiers, 
	determining if the anomaly in a perishable good was caused by an event that occurred during the cold chain distribution system using text mining or machine learning; and 
	[identifying categories, forwarding categories to a learning module, determining concepts evoked, and extracting concepts from content, and forwarding concepts to the learning module (0276-0277); providing consumer feedback analytics data with a combination of location tracking, social media communications tracking, data tracking, identification tracking, traffic analysis, electronic surveillance tracking or cloud-based data analytics tracking or predictive analytics… accessing, encrypting, decrypting, or syncing data across many different networks accessed through multiple third parties using data mining or other electronic surveillance technologies (claim 19; see also 0234, 0261); Predictive Analytics, as used in the present invention encompasses a variety of statistical techniques from modeling, machine learning, data mining algorithms and/or analyzing current and/or historical facts (0074); a combination of collecting, mining, syncing and/or protecting data and/or preventing unauthorized access to a user's, others', or companies' or entities' data, optionally such user's or others' media or communications data, data syncs and/or other information in a social network before storing personal data and/or other information in the cloud for consumer feedback analytics with a combination of location tracking, social media communications tracking, data tracking, identification tracking, traffic analysis, electronic surveillance tracking and/or cloud-based data analytics tracking (0066; see also 0234)] The Examiner asserts data mining, as described by Heath (i.e., identifying categories, determining concepts invoked, extracting concepts from content, feedback analytics, etc.) may be interpreted as comprising text mining. Additionally, applying claim 19 of Heath to the disclosure of Heath, the Examiner asserts providing consumer feedback analysis data with a combination of social media communications tracking and predictive analytics teaches or suggests using text mining or machine learning in that heath notes that Predictive Analytics encompasses a variety of statistical techniques from modeling, machine learning, and data mining algorithms. Additionally, the Examiner asserts, as described by Heath, the “learning module” may be interpreted as comprising machine learning.
	identifying a particular instance during the cold chain distribution system that may have caused the anomaly by; comparing the social media data to the at least one compliance criteria comparison output.
	While the Examiner asserts combination of Aklepi and Heath teaches the broadest reasonable interpretation of the limitation in that the only element not taught by Aklepi was the use of social media data, regarding the concept of identifying a particular instance during distribution that may have caused the anomaly by using social media data, the Examiner notes Heath additionally discloses using social media data in conjunction with a Geographic Information System (GIS), (also called Geographic Mapping and/or “GM”) that provides an analytical framework for managing and/or link information and/or attributes to location data, communications, and/or data management systems for transactional data management and/or analytical data management. Using personal data, communications data, location data, and/or other data, the GIS and/or GM can further layer such information to present a better and/or clearer understanding of how many different variables interrelate and/or work together and to provide visual indicators of data in context with a geographic location associated with the data (0229). Heath notes the retail sector uses GIS and/or geospatial technologies to understand/or its customer base to provide more efficient services (0229). A GIS and/or GM can be viewed in at least three ways, (1) as a database; (2) as a map; and/or, (3) as a model. Maps combining the underlying geographic information with overlays of associated data can be constructed and/or used as "windows into the database" to support queries, analysis, and/or editing of the information in a process called "geo-visualization." As a model, a GM is a set of information transformation and/or "geo-processing" tools that derive new geographic data from existing data. This geo-processing functionality can take information from existing data, apply analytic functions, and/or write results into new derived data that show features and/or feature relationships with the mapped region and/or present the results to a user (0231); A GM allows mapping of locations and/or things and/or identification of places with requested features. GIS mapping can provide information about individual feature and/or present a distribution of features on a map to identify patterns. GM and/or GIS mapping can be based upon and/or filtered by quantities, for example, locations of find and/or establish relationships between places, features, conditions, and/or events and/or determine where certain criteria are met and/or not met (0232); GM and/or GIS mapping can also be used to map conditions before and/or after an action and/or event to see the impact (0233); Access control can be governed by an administrator and/or it can be an automated function based upon attributes of the data requested based on real-time data (0242-0243); The technical interface may be used to access technical data and the management interface can be used to access business management data (0244); The GDMS allows queries, filters, and/or comparisons of data to be completed at the GM and/or GIS server system and/or then visually represented in three dimensions in near real time at the GM and/or GIS client device (0250); The GDMS improves on traditional closed and/organization-specific GM and/or GIS by affording live connections or channels or platforms to multiple databases. As the databases are updated, the representations afforded by GDMS can thus be current. This allows a fourth dimension, time, to be factored into resource management decisions (0251); Another example of a geospatial attribute can be the ability to download a geospatial data set as opposed to merely having the ability to view a geo-visualization of such data, e.g., as a layer and/or set of features, e.g., Product, Goods, etc. (0261)]
	Applying the disclosure of Heath to the disclosure of Aklepi, as related to the instant limitations, Heath teaches monitoring social media data for posts and searches regarding topics. The system may use data mining algorithms and machine learning to track social media communications, extract a concept, identify a category, and collect 
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Aklepi teaches a system and method for freshness tracking and monitoring.  Heath teaches a method, apparatus, computer readable medium, computer system, wireless or wired network, or system to access data integrated in a public cloud or a private cloud within an enterprise, a social network, big data analytics or electronic surveillance tracking or some mashup of two or more. 
	The difference between Aklepi and Heath is that Aklepi does not appear to explicitly recite social media data and using text mining or machine learning.
Heath, with the known methods of freshness tracking and monitoring, as taught by Aklepi, in order to utilize cloud computing to simultaneously offer increased flexibility, reduced cost, and/or access to a wider array of services by providing businesses, universities, government agencies and/or social networks with access to shared and/or often physical dispersed computing resources (Heath 0003) would simply result in combining prior art elements according to known methods, wherein each element merely performs the same function as it does separately. Since the functionalities of the elements of the system and methods, as taught by Heath, and the functionalities of the elements of the system and methods, as taught by Aklepi, do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of the known methods of accessing data integrated in a public cloud or a private cloud within an enterprise, a social network, big data analytics or electronic surveillance tracking or some mashup of two or more (as taught by Heath) with the system and method for freshness tracking and monitoring (as taught by Aklepi) in order to utilize cloud computing to simultaneously offer increased flexibility, reduced cost, and/or access to a 

	Regarding claim 11, An apparatus for auditing a cold chain distribution system, comprising: a computing device configured to 
	The discussion of claim 1 applies here, as well. Aklepi discloses a system and method comprising a plurality of devices (0015, claim 1, Fig. 2, Fig. 7, Figs. 8A-8C)
	compare at least one perishable good parameter to compliance criteria using a standards matching model; 
	The limitation above is taught in addressing the substantially similar claim 1 limitation of, determining at least one compliance criteria comparison output by comparing the at least one perishable good parameter to a compliance criteria.
	a receiver in operative communication with the computing device, the receiver being an electronic computing device including a microprocessor and an associated memory bank, wherein the receiver is configured to receive at least one perishable good parameter from the cold chain distribution system and transmit the at least one perishable good parameter to the computing device, and
	Aklepi further discloses:
	[The System comprises four major components: at least one environment-tracking device ("ETD"), at least one container control device monitoring unit ("CCDMU"), an CCDMU interface device, and a remote central server ("RCS"). The System components are interconnected by a variety of wired and wireless means sensor interface 203 communicates the digitized sensors' 202 measurements to a central processing unit ("CPU") 204 that has various capabilities such as, for example and without limitations, organize the sensors' 202 inputs, manage a native memory data bank 208, operate a communication interface module 210 to communicate with other CCDMUs, CCDMU interface devices (not shown), and the RCS (not shown), run a global positioning system beacon 207, operate an alerts display module 209, and execute other administrative tasks well known to a person skilled in the art (0041, Fig. 2); The System comprises four major components: at least one environment-tracking device ("ETD"), at least one container control device monitoring unit ("CCDMU"), an CCDMU interface device, and a remote central server ("RCS"). The System components are interconnected by a variety of wired and wireless means (0015)] While Aklepi does not use the term, “microprocessor,” the Examiner asserts Aklepi teaches the broadest reasonable interpretation of the limitation (See Microprocessor definition at http://www.linfo.org/microprocessor.html dated July 20, 2006).
	 wherein the standards matching module and the computing device are configured to determine at least one compliance criteria comparison output by comparing the at least one perishable good parameter to compliance criteria;
	The limitation above is taught in addressing the substantially similar claim 1 limitation of, determining at least one compliance criteria comparison output by comparing the at least one perishable good parameter to a compliance criteria, using a standards matching model and the computing device.
	a database in operative communication with the computing device, wherein the database is configured to receive and store the at least one compliance criteria comparison output from the computing device; and
	[The System comprises four major components: at least one environment-tracking device ("ETD"), at least one container control device monitoring unit ("CCDMU"), an CCDMU interface device, and a remote central server ("RCS"). The System components are interconnected by a variety of wired and wireless means (0015); retrieve its collected data and to analyze it and/or transmit it by a variety of communications means to the RCS 601… stores preprogrammed business rules applicable to the specific monitored Item and it is capable of analyzing the received ETD's data and making an autonomous intelligent decision…when applicable, the CCDMU data is transmitted to the remote central server 601 where a higher-level decision may be made based on wider set parameters of defined business logic and collected data (0054; see also 0096); at least one remote central server hosting a central database and a plurality of user interface administrative tools (claim 1); collect, keep, and analyze data for optimizing an Item's default profile, and a variety of administrative tasks (0022, 0061, claim 19)] The system comprises a plurality of devices and components interconnected by a variety of wired and wireless means, and the remote central server comprises a database, wherein the remote central server receives the collected and analyzed data, and the database may collect, keep, and analyze data for optimizing an item’s default profile. 
	a social media tracker in operative communication with the database, the social media tracker 
a social media tracker, as discussed in addressing claim 1, the Heath teaches a method, apparatus, computer readable medium, computer system, wireless or wired network, or system to access data integrated in a public cloud or a private cloud within an enterprise, a social network, big data analytics or electronic surveillance tracking or some mashup of two or more comprising social media communications tracking and/or cloud-based data analytics tracking (Abstract, 0066, 0234, 0261, 0386, claim 19)]
	an electronic computing device comprising: a processor, and a memory comprising computer-executable instructions that, when executed by the processor, cause the processor to perform operations, the operations comprising:
	Aklepi further discloses:
	[a central processing unit ("CPU") 204 that has various capabilities such as, for example and without limitations, organize the sensors' 202 inputs, manage a native memory data bank 208, operate a communication interface module 210 to communicate with other CCDMUs, CCDMU interface devices (not shown), and the RCS (not shown), run a global positioning system beacon 207, operate an alerts display module 209, and execute other administrative tasks well known to a person skilled in the art (0041; see also 0054, 0092)
	Regarding the remaining limitations of claim 11:
	monitoring social media data for posts and searches regarding topics that might indicate an anomaly in a perishable good transported in the cold chain distribution system;
	determining if the anomaly in a perishable good was caused by an event that occurred during the cold chain distribution system using text mining or machine learning; and
	identifying a particular instance during the cold chain distribution system that may have caused the anomaly by; comparing the social media data to the at least one compliance criteria comparison output.
	The limitations above are taught in addressing the substantially similar limitations of claim 1.
	Additionally, regarding claim language not explicitly recited in claim 1, Heath further discloses:
	a receiver in operative communication with the computing device, the receiver being an electronic computing device including a microprocessor and an associated memory bank,
	an electronic computing device comprising: a processor, and a memory comprising computer-executable instructions that, when executed by the processor, cause the processor to perform operations, the operations comprising:
	[Cloud computing also offers some advantages by allowing users to use infrastructure (e.g., servers, routers, processors or sub-processors, payment routers (routing a payment request), data centers, networks, and/or storages, etc.), platforms (e.g., middleware services and/or operating systems, etc.), and/or software (e.g., application programs, etc.) provided by cloud providers (e.g., Google.TM. Apps, Amazon.TM. Web Services, Dropbox.TM. and/or Salesforce.TM.) at low cost (0074; see also 0069); FIG. 4 includes: 1) one or more processors 401; 2) a memory control hub a graphics processor 406 (0143); The one or more processors 401 execute instructions in order to perform whatever software routines the computing system implements… The instructions frequently involve some sort of operation performed upon data. Both data and/or instructions are stored in system-memory 403 and/or cache 404…cache 404 might be integrated onto the same silicon chip(s) as the processor(s) and/or constructed with faster SRAM cells whilst system memory 403 might be constructed with slower DRAM cells. By tending to store more frequently used instructions and/or data in the cache 404 as opposed to the system memory 403, the overall performance efficiency of the computing system improves (0143, 0150, Fig. 4)]
	The motivation and rationale discussed with respect to claim 1 applies here, as well.

	Regarding claim 2, (Original) The method of claim 1, 
	The combination of Aklepi and Heath teaches the limitations of claim 1.
	Aklepi further discloses:
	wherein collecting further comprises: monitoring, using at least one sensor, at least one perishable good parameter.  
	[An ETD is a sensor device utilized to measure a pre-determined environment parameter such as, for example and without limitation, temperature, humidity, internal and/or external pressure, vacuum level, air-purity (oxygen, nitrogen, carbon dioxide, and other gases levels), fermenting gas level (such as light exposure/brightness, and other environment parameters well known to a person skilled in the art ("environment parameter") (0016)]
	The motivation and rationale discussed with respect to claim 1 applies here, as well.

	Regarding claim 3, (Original) The method of claim 1, 
	The combination of Aklepi and Heath teaches the limitations of claim 1.
	Aklepi further discloses:
	wherein collecting further comprises: receiving, at least one perishable good parameter, from at least one supplier database.  
	[at least one remote central server hosting a central database and a plurality of user interface administrative tools (claim 1); The remote central server has the functions of defining an Item's default profile for each of the environment parameters that must be maintained during transportation and storage and the variations that may be tolerated thereof, enforce the appropriate business rules for each Item, communicate with the various CCDMUs deployed during transportation and storage, issue alerts and suggestions about an Item in peril, monitor and establish at anytime an Item's location, collect, keep, and analyze data for optimizing an Item's default profile, and a variety of administrative tasks (0022, 0061, claim 19; see also 0050 discussing specifying descriptive and other administrative parameters regarding the Item to be transported or stored); The RCS 601, contains the default business rules and environment parameters to be monitored for each transported Item. The RCS 601 is able to instruct the corresponding container CCDMU 502, pallet container 402, or Item container CCDMU 306, what are the rules and parameters to be maintained and measured (0049)] The remote central server comprises a central database and an item’s default profile for each of the environment parameters that must be maintained during transportation and storage and the variations that may be tolerated thereof. The remote central server instructs the corresponding control device monitoring unit (CCDMU) what are the rules and parameters to be maintained and measured (i.e., receiving at least one perishable good parameter from a database).
	The motivation and rationale discussed with respect to claim 1 applies here, as well.

	Regarding claim 4, (Original) The method of claim 2, 
	The combination of Aklepi and Heath teaches the limitations of claim 2.
	Aklepi further discloses:
	wherein collecting further comprises: receiving, at least one perishable good parameter, from at least one supplier database.  
	[at least one remote central server hosting a central database and a plurality of user interface administrative tools (claim 1); The remote central server has the functions of defining an Item's default profile for each of the environment parameters that must be maintained during transportation and storage and the variations that may be tolerated thereof, enforce the appropriate business rules for each Item, communicate with the various CCDMUs deployed during transportation and storage, issue alerts and suggestions about an Item in peril, collect, keep, and analyze data for optimizing an Item's default profile, and a variety of administrative tasks (0022, 0061, claim 19; see also 0050 discussing specifying descriptive and other administrative parameters regarding the Item to be transported or stored); The RCS 601, contains the default business rules and environment parameters to be monitored for each transported Item. The RCS 601 is able to instruct the corresponding container CCDMU 502, pallet container 402, or Item container CCDMU 306, what are the rules and parameters to be maintained and measured (0049)] The remote central server comprises a central database and an item’s default profile for each of the environment parameters that must be maintained during transportation and storage and the variations that may be tolerated thereof. The remote central server instructs the corresponding control device monitoring unit (CCDMU) what are the rules and parameters to be maintained and measured (i.e., receiving at least one perishable good parameter from a database).
	The motivation and rationale referenced with respect to claim 2 applies here, as well.

	Regarding claim 5, (Original) The method of claim 4, 
	The combination of Aklepi and Heath teaches the limitations of claim 4.
	Aklepi further discloses:
	wherein collecting further comprises: manually entering at least one perishable good parameter into the receiver.  
a customer may access the remote central server through an on-line or direct connection and specify descriptive and other administrative parameters regarding the item to be transported or stored (0050; see also 0071 noting the sources of input may comprise a multiplicity of sources well known to a person skilled in the art)]
	The motivation and rationale referenced with respect to claim 4 applies here, as well.

	Regarding claim 12, The apparatus of claim 11, 
	The combination of Aklepi and Heath teaches the limitations of claim 11.
	Aklepi further discloses:
	further comprising: at least one sensor in operative communication with the receiver, wherein the at least one sensor is configured to sense at least one perishable good parameter and communicate the at least one perishable good parameter to the receiver.  
	[The System comprises four major components: at least one environment-tracking device ("ETD"), at least one container control device monitoring unit ("CCDMU"), an CCDMU interface device, and a remote central server ("RCS"). The System components are interconnected by a variety of wired and wireless means (0015); An ETD is a sensor device utilized to measure a pre-determined environment parameter such as, for example and without limitation, temperature, humidity, internal and/or external pressure, vacuum level, air-purity (oxygen, nitrogen, carbon dioxide, and other gases levels), fermenting gas level (such as ethylene), light exposure/brightness, and other environment parameters well sensor interface 203 communicates the digitized sensors' 202 measurements to a central processing unit ("CPU") 204 that has various capabilities such as, for example and without limitations, organize the sensors' 202 inputs, manage a native memory data bank 208, operate a communication interface module 210 to communicate with other CCDMUs, CCDMU interface devices (not shown), and the RCS (not shown), run a global positioning system beacon 207, operate an alerts display module 209, and execute other administrative tasks well known, to a person skilled in the art (0041; see also 0023)] 
	The disclosure above teaches or suggests at least one sensor in operative communication with the receiver, wherein the at least one sensor is configured to sense at least one perishable good parameter and communicate the at least one perishable good parameter to the receiver [at least one environment-tracking device (“ETD”) [sensor] measures a pre-determined environment parameter, wherein the sensor interface communicates the digitized sensors' measurements to a central processing unit that may communicate with other components and interface devices.
	The motivation and rationale referenced with respect to claim 11 applies here, as well.

	Regarding claim 13, The apparatus of claim 11, 
	The combination of Aklepi and Heath teaches the limitations of claim 11.
	Aklepi further discloses:
	further comprising: at least one supplier database in operative communication with the receiver, wherein the at least one supplier database is configured communicate the at least one perishable good parameter to the receiver.  
	 [at least one remote central server hosting a central database and a plurality of user interface administrative tools (claim 1); The remote central server has the functions of defining an Item's default profile for each of the environment parameters that must be maintained during transportation and storage and the variations that may be tolerated thereof, enforce the appropriate business rules for each Item, communicate with the various CCDMUs deployed during transportation and storage, issue alerts and suggestions about an Item in peril, monitor and establish at anytime an Item's location, collect, keep, and analyze data for optimizing an Item's default profile, and a variety of administrative tasks (0022, 0061, claim 19; see also 0050 discussing specifying descriptive and other administrative parameters regarding the Item to be transported or stored); The RCS 601, contains the default business rules and environment parameters to be monitored for each transported Item. The RCS 601 is able to instruct the corresponding container CCDMU 502, pallet container 402, or Item container CCDMU 306, what are the rules and parameters to be maintained and measured (0049)] The remote central server comprises a central database and an item’s default profile for each of the environment parameters that must be maintained during transportation and storage and the variations that may be tolerated thereof. The remote central server instructs the corresponding control device monitoring unit (CCDMU) what are the rules and i.e., receiving at least one perishable good parameter from a database).
	The motivation and rationale referenced with respect to claim 11 applies here, as well.

	Regarding claim 14, The apparatus of claim 12, 
	The combination of Aklepi and Heath teaches the limitations of claim 12.
	Aklepi further discloses:
	further comprising: at least one supplier database in operative communication with the receiver, wherein the at least one supplier database is configured communicate the at least one perishable good parameter to the receiver.
	[at least one remote central server hosting a central database and a plurality of user interface administrative tools (claim 1); The remote central server has the functions of defining an Item's default profile for each of the environment parameters that must be maintained during transportation and storage and the variations that may be tolerated thereof, enforce the appropriate business rules for each Item, communicate with the various CCDMUs deployed during transportation and storage, issue alerts and suggestions about an Item in peril, monitor and establish at anytime an Item's location, collect, keep, and analyze data for optimizing an Item's default profile, and a variety of administrative tasks (0022, 0061, claim 19; see also 0050 discussing specifying descriptive and other administrative parameters regarding the Item to be transported or stored); The RCS 601, contains the default business rules and environment parameters to be monitored for each transported Item. The RCS 601 is able to instruct the corresponding container CCDMU 502, pallet container 402, or Item container CCDMU 306, what are the rules and parameters to be maintained and measured (0049)] The remote central server comprises a central database and an item’s default profile for each of the environment parameters that must be maintained during transportation and storage and the variations that may be tolerated thereof. The remote central server instructs the corresponding control device monitoring unit (CCDMU) what are the rules and parameters to be maintained and measured (i.e., receiving at least one perishable good parameter from a database).
	The motivation and rationale referenced with respect to claim 12 applies here, as well.

	Regarding claim 15, The apparatus of claim 14, 
	The combination of Aklepi and Heath teaches the limitations of claim 14.
	Aklepi further discloses:
	further comprising: a manual entry of at least one perishable good parameter into the receiver.  
	[a customer may access the remote central server through an on-line or direct connection and specify descriptive and other administrative parameters regarding the item to be transported or stored (0050; see also 0071 noting the sources of input may comprise a multiplicity of sources well known to a person skilled in the art)]
	The motivation and rationale referenced with respect to claim 14 applies here, as well.


Response to Arguments
Applicant’s arguments on pages 6-11, filed on 11/23/20 have been fully considered but they are not persuasive. 
	Applicant notes, on page 6, that, “[c]laims 1-20 are currently active in this case.” The Examiner notes claims 6-10 and 16-20 have been canceled, and claims 1-5 and 11-15 are currently pending. 
	Applicant’s arguments have been fully considered, but are not persuasive. Specifically regarding Applicant’s arguments:
	
	35 U.S.C. 112(b) Rejections:
	Applicant notes, on page 6, that claims 11-20 were rejected under 35 U.S.C. § 112(b), as being indefinite, claims 11, and 16-20 were invoked under 35 U.S.C. § 112, sixth paragraph, and were rejected as failing to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, and that claims 12-20 were rejected under 35 U.S.C. § 112, sixth paragraph, as being dependent on claim 11. Applicant notes that the claims have been amended, and requests withdrawal of the rejections under 35 USC 112.
	The Examiner notes Applicant’s amendments result in additional rejections under 35 USC 112. Applicant is referred to the rejections under 35 USC 112(b) above for a complete discussion of the pending claims.
35 U.S.C. 101 Rejections:
	Applicant notes, on page 6, that claims 1-20 were rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more. Applicant argues, on page7:
	Concerning the 35 U.S.C. 101 rejection, Applicant has amended the claims. More specifically, claims 1, 12, and 20 have been amended to include the limitation "monitoring social media data for posts and searches regarding topics that might indicate an anomaly in a perishable good transported in the cold chain distribution system; determining if the anomaly in a perishable good was caused by an event that occurred during the cold chain distribution system using text mining or machine learning; and identifying a particular instance during the cold chain distribution system that may have caused the anomaly by: comparing the social media data to the at least one compliance criteria comparison output". No new matter has been added. Applicant respectfully submits that "the combination of steps gather data in an unconventional way and therefore include an 'inventive concept,' rendering the claim eligible at Step 2B."

	Applicant argues, on page 8, that:
	Applicant respectfully submits that "monitoring social media data for posts and searches regarding topics that might indicate an anomaly in a perishable good transported in the cold chain distribution system; determining if the anomaly in a perishable good was caused by an event that occurred during the cold chain distribution system using text mining or machine learning; and identifying a particular instance during the cold chain distribution system that may have caused the anomaly by: comparing the social media data to the at least one compliance criteria comparison output" is unconventional and therefore an inventive concept. This allows anomalies in perishable goods to be identified using social media and the cause of the anomaly to be tracked down using perishable good data collected during the cold chain distribution system. This is unconventional also because it is not found in the prior art and especially the prior art cited by the Examiner as further explained herein. Therefore, Applicant respectfully requests withdrawal of the 35 U.S.C. 101 rejection.
	
	Applicant argues, on page 8, that:
	Impendent claims 1 and 11 have been amended to include the limitation of "determining if the anomaly in a perishable good was caused by an event that occurred during the cold chain distribution system using text mining or machine learning". The human mind is clearly not equipped to perform text mining and machining learning. Therefore, Applicant respectfully requests withdrawal of the 35 U.S.C. 101 rejection.

	35 U.S.C. § 103 Rejections:
	Applicant notes, on page 9, that claims 1-5 and 11-15 were rejected under 35 U.S.C. § 103 as being unpatentable over Warkentin et al. (US 20140313055, herein "Warkentin") in further view of Chait et al. (US 20140222522, herein "Chait"), and claims 6-10, and 16-20 were rejected under 35 U.S.C. § 103 as being unpatentable over Warkentin et al. (US 20140313055, herein "Warkentin") in view of Chait et al. (US 20140222522, herein "Chait"), and further in view of Belady et al. (US 20120150733, herein "Belady"). 
	Applicant notes, on page 9, that:
	Claims 1 and 11 have been amended to include the limitation of "monitoring social media data for posts and searches regarding topics that might indicate an anomaly in a perishable good transported in the cold chain distribution system; determining if the anomaly in a perishable good was caused by an event that occurred during the cold chain distribution system using text mining or machine learning; and identifying a particular instance during the cold chain distribution system that may have caused the anomaly by: comparing the social media data to the at least one compliance criteria comparison output", which Applicant respectfully submits is clearly not shown, disclosed or taught, alone or in combination, by the references cited by the examiner. Support for this amendment is clearly found in the specification (Paragraph [0025]) and drawings of the present application, thus no new matter has been added. 

	Applicant argues, on pages 9-11, that claims 1 and 11 are allowable over the references cited by the examiner as the same fails to teach or disclose, alone or in combination, the limitations of "monitoring social media data for posts and searches regarding topics that might indicate an anomaly in a perishable good transported in the cold chain distribution system; determining if the anomaly in a perishable good was caused by an event that occurred during the cold chain distribution system using text mining or machine learning; and identifying a particular instance during the cold chain distribution system that may have caused the anomaly by: comparing the social media data to the at least one compliance criteria comparison output," and argues the dependent claims are also believed to be in a condition for allowance. The Examiner respectfully disagrees. The Examiner notes Applicant’s arguments are based on the amended claims, and, as such, are moot. Applicant is referred to the 35 USC 103 rejections above for a complete discussion of the pending claims.
	Applicant’s arguments have been fully considered, but are not persuasive.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sheth, US Patent Application Publication 20140358523, teaches topic-specific sentiment extraction.
Lucas, US Patent Application Publication 20060038010, teaches livestock inventory tracking.
Harik, US Patent Application Publication 20040068697, teaches characterizing documents based on clusters of related words.
Eggleston, US Patent Application Publication 20110173076, teaches monitoring internet information.
Reel, US Patent Application Publication 20040111340, teaches procuring, storing, and distributing remotely accessed data gathered by logging devices.
Brockman, US Patent Application Publication 20040117196, teaches supporting delivery, sale, and billing of perishable and time-sensitive goods.
Vanduyne, US Patent Application Publication 20040260587, teaches a distribution network and convertible packaging system.
Kadaba, US Patent Application Publication 20050171738, teaches systems and methods for transporting a product using an environmental sensor.
Forbis, US Patent Application Publication 20060111845, teaches managing agricultural produce inventories.
Haarer, US Patent Application Publication 20070076779, teaches determining the condition of a time-temperature indicator.
Adema, US Patent Application Publication 20080011836, teaches reducing waste due to spoilage within a grocery environment.
Linville, US Patent Application Publication 20080129490, teaches real time validation of cargo quality for logistics applications.
Breed, US Patent Application Publication 20100141435, teaches asset monitoring using the internet.
Grieve, US Patent Application Publication 20100332407, teaches distributing perishable goods.
Cao, US Patent Application Publication 20120101972, teaches detection of irregularity in food manufacturing by using conversion pattern.
Heath, US Patent Application Publication 20130073336, teaches using global location information, 2D and 3D mapping, social media, and user behavior and information for a 
Breed, US Patent Application Publication 20130211976, teaches asset monitoring using the internet.
Linton, US Patent Application Publication 20140018949, teaches collecting supply chain performance information.
Minvielle, US Patent Application Publication 20140041532, teaches a logistic transport system for nutritional substances.
Plattner, US Patent Application Publication 20140157370, teaches transparent control of access invoking real-time analysis of the query history.
Turvey, US Patent Application Publication 20150178402, teaches evaluation of containers and food to obtain optimum storage and/or use.
Chang, US Patent Application Publication 20150286710, teaches contextualized sentiment text analysis vocabulary generation.
Kaye, US Patent Application Publication 20160012337, teaches inference electronic shelf-life dating system for perishables.
Hadfield, US Patent 7455225, teaches monitoring and controlling goods while in transit.
Glielmo, US Patent 7975931, teaches real time inventory and localization of refrigerating containers. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        
/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689